Undercofler, Justice.
This appeal is before this court on the denial of purported interlocutory injunctions. The record shows that the appellant filed motions to restrain the appellee from threatening to bankrupt to defeat an anticipated judgment, to restrain the Atlanta Law Department and the Atlanta city attorney from defending the defendant, and to restrain the Atlanta police from destroying public records. The trial court denied the motions without a hearing. No certificate of immediate review was filed. A motion to dismiss the appeal for prematurity has been filed in this court. Held:
The motion to dismiss the appeal is granted. The motion to restrain the appellee from threatening to bankrupt to defeat an anticipated judgment is not a matter for interlocutory injunction. The other motions seeking restraining orders are against parties who are not parties to this claim. Therefore, this appeal is not from the denial of an interlocutory injunction as *269may be directly appealed under the provisions of Code Ann. § 6-701 (a) (1, 3) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073).
Submitted September 14, 1973
Decided October 4, 1973
Rehearing denied October 25, 1973.
E. B. Shaw, for appellant.
Ralph H. Witt, Henry L. Bowden, for appellee.

Appeal dismissed.


All the Justices concur.